Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed on 04/30/2021 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxlin (2004/0201857) in few of Woods (2016/0259404).
	
As of claim 1, Foxlin teaches 
A display system, comprising:
a head-mountable [3D] display device ([0006]) including at least one sensor ([0047]) to sense an absolute position and orientation of the [3D] display device ([0048]); and
an accessory separate from the 3D display device and wearable by a user on a portion of a body of the user below a head of the user (502 Fig.5, [0047] teaches the invention features mounting a first inertial sensor on a user's head, mounting a second inertial sensor elsewhere on the user's body or in an object held by the user), the accessory including at least one sensor to sense a relative position and orientation of the [3D] display device relative to the accessory ([0048], [0081], [0125]), wherein an absolute position and orientation of a torso of the user may be determined based on the sensed absolute position and orientation of the [3D] display device and the sensed relative position and orientation of the [3D] display device relative to the accessory ([0048], [0097] teach mounting an additional orientation tracker on the user's torso, wherein the movement of the tracking device would track the position and orientation of the torso, [0125]). 

Foxlin fails to teach
a head-mountable 3D display device. 

However, Woods teaches
a head-mountable 3D display device ([0005], [0063], [0070]). 

Therefore, it would be obvious to one ordinary skill in the art at the time of the effective filing date combine Foxlin apparatus with the teaching of Woods 3D display device as shown above, so to provide 3-D positions of the sensors, and may further provide location information of the sensors in two or three orientation angles ([0070]). 

As of claim 2, Foxlin teaches 
wherein the 3D display device is one of a virtual reality (VR) display device or an augmented reality (AR) display device ([0069]). 

As of claim 3, Foxlin teaches 
wherein the accessory is a backpack that includes a pack portion and shoulder straps (see backpack 502 Fig.5 straps). 

As of claim 4, Foxlin teaches 
wherein the pack portion includes a computing device to drive the 3D display device, and wherein the at least one sensor of the backpack is positioned on a top surface of the computing device ([0125] teaches a computer comprised in backpack 502). 

As of claim 5, Foxlin teaches 
wherein the at least one sensor of the backpack is positioned on at least one of the shoulder straps ([0047] teaches second sensor on user’s body) wherein it would be obvious to have a sensor in the user’s straps positioned one of the shoulder straps instead of the user’s body. 

As of claim 6, Foxlin teaches 
wherein the 3D display device includes at least one strap to hold the 3D display device on the user’s head (see Fig.5), and wherein the 3D display device includes a tracking element positioned on the at least one strap that is tracked by the at least one sensor of the accessory ([0047] teaches second sensor on user’s body).

As of claims 7, 8, 9, and 10, Foxlin teaches different types of tracking element as in [0129] and [0130]. Examiner’s position is that it a design choice to have one of tracking element 

As of claim 11, claim 11 rejected the same as claim 1. Only claim 1 is a method claim. 

As of claim 12, Foxlin teaches wherein said 
further comprising: 
transmitting information representing the sensed relative position and orientation of the 3D display device from the user-wearable accessory to a computing device that drives the 3D display device ([0067]). 

As of claim 13, claim 13 rejected the same as claim 4. Only claim 13 is a method claim. 

As of claim 14, Foxlin teaches 
A display system, comprising:
a [3D] display device mountable on a user’s head ([0006])  and including at least one sensor ([0047]) to sense an absolute position and orientation of the [3D] display device ([0048]);
a backpack (502 Fig.5) in communication with the [3D] display device and including at least one sensor to sense a relative position and orientation of the [3D ]display device relative to the backpack ([0048], [0081], [0125], [0047] teaches the invention features mounting a first inertial sensor on a user's head, mounting a second inertial sensor elsewhere on the user's body or in an object held by the user) wherein it is obvious that “elsewhere on the user’s body” the user’s back inside a backpack; and


Foxlin fails to teach
A controller;
a head-mountable 3D display device. 

However, Woods teaches
A controller ([0031]); 
a head-mountable 3D display device ([0005], [0063], [0070]). 

Therefore, it would be obvious to one ordinary skill in the art at the time of the effective filing date combine Foxlin apparatus with the teaching of Woods 3D display device as shown above, so to provide 3-D positions of the sensors, and may further provide location information of the sensors in two or three orientation angles ([0070]). 

As of claim 15, Foxlin teaches
wherein the backpack includes a pack portion and shoulder straps (502 Fig.5), wherein the pack portion includes a computing device to drive the 3D display device, and wherein the at . 




Response to Arguments
Applicant's arguments filed on 03/31/2021 have been fully considered but they are not persuasive. On pages 5-13 of Applicant’s remarks, Applicant argues that 
“Amended independent claim 1 recites “a head-mountable 3D display device including at least one sensor to sense an absolute position and orientation of the 3D display device; and an accessory separate from the 3D display device and wearable by a user on a portion of a body of the user below a head of the user, the accessory including at least one sensor to sense a relative position and orientation of the 3D display device relative to the accessory, wherein an absolute position and orientation of a torso of the user may be determined based on the sensed absolute position and orientation of the 3D display device and the sensed relative position and orientation of the 3D display device relative to the accessory.”
The Office Action indicated that Foxlin discloses “an accessory wearable by a user (502 Fig. 5), the accessory including at least one sensor to sense a relative position and orientation of the [3D] display device relative to the accessory ([0048], [0081], [0125]), wherein an absolute position and orientation of a torso of the user may be determined based on the sensed absolute position and orientation of the [3D] display device and the sensed relative position and orientation of the [3D] display device relative to the accessory ([0048], [0097] teach mounting an additional orientation tracker on the user’s torso, wherein the movement of the tracking device would track the position and orientation of the torso, [0125]).” (Final Office Action at pages 2-3). Applicant respectfully disagrees. Backpack 502 in Figure 5 of Foxlin, which was cited in the above quote from the Office Action, stores a computer and batteries (Foxlin at para. 0125), but there is no disclosure in para. 0125 or elsewhere in Foxlin that teaches or suggests that the backpack 502 includes a sensor to sense a relative position and orientation of the head-mounted display (HMD) 500 relative to the backpack 502. There is no disclosure in Foxlin that indicates that the backpack 502 includes any sensors.
Foxlin at para. 0048, which was cited in the above quote from the Office Action, discloses mounting a first inertial sensor on a user’s head and a second inertial sensor on a user’s body, and tracking the position of one inertial sensor relative to the other. However, there is no disclosure in Foxlin that indicates that either of these sensors senses a relative position and orientation of the HMD 500, or any other display, relative to an accessory that includes the sensor.
Foxlin at para. 0081, which was cited in the above quote from the Office Action, discusses a published paper about designing virtual environment interaction techniques that exploit our proprioceptive sense. This cited portion of Foxlin does not include any disclosure that teaches or suggests an accessory wearable by a user that includes at least one sensor to sense a relative position and orientation of a head-mountable 3D display device relative to the accessory.

However, there is no disclosure in Foxlin that teaches or suggests that the torso sensor senses a relative position and orientation of the HMD 500, or any other display, relative to an accessory that includes the torso sensor.
The Office Action also does not identify any disclosure in Woods that teaches or suggests an accessory wearable by a user that includes at least one sensor to sense a relative position and orientation of a head-mountable 3D display device relative to the accessory. Since the cited references do not teach or suggest the recited sensed relative position and orientation of a head-mountable 3D display device relative to the accessory, it is clear that the cited references also do not teach or suggest determining an absolute position and orientation of a torso of the user “based on” the sensed relative position and orientation of the head-mountable 3D display device relative to the accessory.
The Response to Arguments section of the Final Office Action stated the following:
Foxlin teaches in [0048], [0097], [0125] teach mounting an additional orientation tracker on the user's torso, wherein the movement of the tracking device would track the position and orientation of the torso. Knowing that a backpack is placed on user's back (hence user's torso), it is therefore obvious that the claim limitation is taught by Foxlin.
Foxlin also teaches: "This is intuitive but has the drawback that an additional orientation sensor must be mounted on the user's torso" (see [0097]) (e.g. a circumstance which sensor is mounted on user's torso, thus user's backpack (e.g. accessory)).
In [0100] Foxlin teaches "Using a GPS receiver in the user's wearable computer" and 10 Fig.l is a wearable computer, [0125] teaches The computer and batteries are contained in backpack 502. Therefore, the teaching of a sensor in a backpack (e.g. accessory). (Final Office Action at pages 9-10) (bold emphasis in original).
There is no disclosure in Foxlin that teaches or suggests incorporating the torso sensor into a backpack. Even if it is assumed for the sake of argument that the torso sensor is incorporated into a backpack, the torso sensor measures the orientation of the torso, and does not sense the relative position and orientation of the HMD 500, or any other display, relative to an accessory (e.g., a backpack) that includes the torso sensor. The GPS receiver mentioned in the Office Action argument above also does not sense the relative position and orientation of the HMD 500, or any other display, relative to an accessory that includes the GPS receiver. Thus, Foxlin fails to teach or suggest “the accessory including at least one sensor to sense a relative position and orientation of the 3D display device relative to the accessory”, as recited in independent claim 1.
The Response to Arguments section of the Final Office Action also stated the following:
Note that 500 which contains the sensors 510 is an accessory. And the fact that 502 is cabled to 510, could be seen as one accessory with different components. Thus the sensors comprised in that one accessory.
In [0049] Foxlin teaches an example of accessory called "wearable computer system" (e.g. contains backpack 502, sensors 510, etc ...).
In [0058] Foxlin teaches an example of accessory called "a fully integrated wearable VR system". In a fully using this tracker there are only three parts (a wearable computer 10, a headset 15 with an 10).
It is noted that claim 1 positively and separately recites “a head-mountable 3D display device” and “an accessory wearable by a user”. Claim 1 also recites that the accessory includes “at least one sensor to sense a relative position and orientation of the 3D display device relative to the accessory”. The Office Action argument above appears to suggest that the HMD 500 and the backpack 502 of Foxlin may both correspond to the recited “accessory”. However, even if it is assumed for the sake of argument that the combination of the HMD 500 and the backpack 502 correspond to the recited “accessory”, this “accessory” does not include at least one sensor to sense a relative position and orientation of a separate 3D display device relative to the “accessory”. Claim 1 has also been amended herein to further clarify that the accessory is separate from the 3D display device.
The Response to Arguments section of the Final Office Action also stated the following:
Also please note that in [0084] Woods teaches "In one or more embodiments, one or more sensors 604, 608 may also be placed on the belt pack 620 or any other part of the user’s body1'. Therefore, it can be placed in the backpack that is placed on the back of the user. (Final Office Action at page 10) (Bold and underlining in original).
There is no disclosure in Woods that teaches or suggests incorporating the sensors 604, 608 into a backpack. Even if it is assumed for the sake of argument that the sensors 604, 608 are incorporated into a backpack, the sensors 604, 608 provide information to determine the pose and orientation of the thing to which they are attached (e.g., the backpack) (see, e.g., Woods at para. 0084), and do not sense the relative position and orientation of a separate 3D display device relative to the backpack. Thus, like the Foxlin reference, Woods also fails to teach or suggest “the accessory including at least one sensor to sense a relative position and orientation of the 3D display device relative to the accessory”, as recited in independent claim 1.
In view of the above, independent claim 1 is not taught or suggested by the cited references. Applicant respectfully requests removal of the rejection of claim 1 under 35 U.S.C. §103, and requests allowance of this claim. Dependent claims 2-10 further define patentably distinct claim 1, and are believed to be allowable over the cited prior art. Applicant respectfully requests removal of the rejection of claims 2-10 under 35 U.S.C. §103, and requests allowance of these claims.
Amended independent claim 11 recites “sensing, with a user-wearable accessory that is separate from the 3D display device and is wearable on a portion of a body of the user below a head of the user, a relative position and orientation of the 3D display device relative to the accessory; and determining an absolute position and orientation of a torso of a user based on the sensed absolute position and orientation of the 3D display device and the sensed relative position and orientation of the 3D display device relative to the accessory.”
The Office Action indicated that “claim 11 rejected the same as claim 1.” (Final Office Action at page 4). For at least the reasons described above with respect to claim 1, the cited references also do not teach or suggest the subject matter of independent claim 11.
In view of the above, independent claim 11 is not taught or suggested by the cited references. Applicant respectfully requests removal of the rejection of claim 11 under 35 U.S.C. §103, and requests allowance of this claim. Dependent claims 12 and 13 further define patentably distinct claim 11, and are believed to be allowable over the cited prior art. Applicant respectfully requests removal of the rejection of claims 12 and 13 under 35 U.S.C. §103, and requests allowance of these claims.
Independent claim 14 recites “a backpack in communication with the 3D display device and including at least one sensor to sense a relative position and orientation of the 3D display device relative 
The Office Action indicated that Foxlin discloses “a backpack (502 Fig. 5) in communication with the [3D] display device and including at least one sensor to sense a relative position and orientation of the [3D] display device relative to the backpack ([0048], [0081], [0125]); and a [controller] to determine an absolute position and orientation of a torso of the user based on the sensed absolute position and orientation of the [3D] display device and the sensed relative position and orientation of the [3D] display device relative to the backpack ([0048], [0097] teach mounting an additional orientation tracker on the user’s torso, wherein the movement of the tracking device would track the position and orientation of the torso, [0125]).” (Final Office Action at page 5). Applicant respectfully disagrees. Backpack 502 in Figure 5 of Foxlin, which was cited in the above quote from the Office Action, stores a computer and batteries (Foxlin at para. 0125), but there is no disclosure in para. 0125 or elsewhere in Foxlin that teaches or suggests that the backpack 502 includes a sensor to sense a relative position and orientation of the head-mounted display (HMD) 500 relative to the backpack 502. There is no disclosure in Foxlin that indicates that the backpack 502 includes any sensors.
Foxlin at para. 0048, which was cited in the above quote from the Office Action, discloses mounting a first inertial sensor on a user’s head and a second inertial sensor on a user’s body, and tracking the position of one inertial sensor relative to the other. However, there is no disclosure in Foxlin that indicates that either of these sensors senses a relative position and orientation of the HMD 500, or any other display, relative to a backpack that includes the sensor.
Foxlin at para. 0081, which was cited in the above quote from the Office Action, discusses a published paper about designing virtual environment interaction techniques that exploit our proprioceptive sense. This cited portion of Foxlin does not include any disclosure that teaches or suggests a backpack wearable by a user that includes at least one sensor to sense a relative position and orientation of a head-mountable 3D display device relative to the backpack.
Foxlin at para. 0097, which was cited in the above quote from the Office Action, discloses the use of a sensor on a torso of a user to measure the orientation of the torso.
However, there is no disclosure in Foxlin that teaches or suggests that the torso sensor senses a relative position and orientation of the HMD 500, or any other display, relative to a backpack that includes the torso sensor.
The Office Action also does not identify any disclosure in Woods that teaches or suggests a backpack wearable by a user that includes at least one sensor to sense a relative position and orientation of a head-mountable 3D display device relative to the backpack. Since the cited references do not teach or suggest the recited sensed relative position and orientation of a head-mountable 3D display device relative to the backpack, it is clear that the cited references also do not teach or suggest determining an absolute position and orientation of a torso of the user “based on” the sensed relative position and orientation of the head-mountable 3D display device relative to the backpack.
The Response to Arguments section of the Final Office Action stated the following:
Foxlin teaches in [0048], [0097], [0125] teach mounting an additional orientation tracker on the user's torso, wherein the movement of the tracking device would track the position and orientation of the torso. Knowing that a backpack is placed on user's back (hence user's torso), it is therefore obvious that the claim limitation is taught by Foxlin.
Foxlin also teaches:

In [0100] Foxlin teaches "Using a GPS receiver in the user's wearable computer" and 10 Fig.l is a wearable computer, [0125] teaches The computer and batteries are contained in backpack 502. Therefore, the teaching of a sensor in a backpack (e.g. accessory). (Final Office Action at pages 9-10) (bold emphasis in original).
There is no disclosure in Foxlin that teaches or suggests incorporating the torso sensor into a backpack. Even if it is assumed for the sake of argument that the torso sensor is incorporated into a backpack, the torso sensor measures the orientation of the torso, and does not sense the relative position and orientation of the HMD 500, or any other display, relative to a backpack that includes the torso sensor. The GPS receiver mentioned in the Office Action argument above also does not sense the relative position and orientation of the HMD 500, or any other display, relative to a backpack that includes the GPS receiver. Thus, Foxlin fails to teach or suggest “a backpack in communication with the 3D display device and including at least one sensor to sense a relative position and orientation of the 3D display device relative to the backpack”, as recited in independent claim 14.
The Response to Arguments section of the Final Office Action also stated the following:
Note that 500 which contains the sensors 510 is an accessory. And the fact that 502 is cabled to 510, could be seen as one accessory with different components. Thus the sensors comprised in that one accessory.
In [0049] Foxlin teaches an example of accessory called "wearable computer system" (e.g. contains backpack 502, sensors 510, etc ...).
In [0058] Foxlin teaches an example of accessory called "a fully integrated wearable VR system". In a fully using this tracker there are only three parts (a wearable computer 10, a headset 15 with an integrated tracking system, and a hand-mounted beacon 14) and one cable connection 18. (Final Office Action at page 10).
This argument appears to be directed to independent claims 1 and 11. Claim 14 positively and separately recites “a 3D display device mountable on a user’s head” and “a backpack”. Claim 14 also recites that the backpack includes “at least one sensor to sense a relative position and orientation of the 3D display device relative to the backpack”. The cited references do not teach or suggest this subject matter.
The Response to Arguments section of the Final Office Action also stated the following:
Also please note that in [0084] Woods teaches "In one or more embodiments, one or more sensors 604, 608 may also be placed on the belt pack 620 or any other part of the user’s body1'. Therefore, it can be placed in the backpack that is placed on the back of the user. (Final Office Action at page 10) (Bold and underlining in original).
There is no disclosure in Woods that teaches or suggests incorporating the sensors 604, 608 into a backpack. Even if it is assumed for the sake of argument that the sensors 604, 608 are incorporated into a backpack, the sensors 604, 608 provide information to determine the pose and orientation of the thing to which they are attached (e.g., the backpack) (see, e.g., Woods at para. 0084), and do not sense the relative position and orientation of a separate 3D display device relative to the backpack. Thus, like the Foxlin reference, Woods also fails to teach or suggest “a backpack in communication with the 3D display device and including at least one sensor to sense a relative position and orientation of the 3D display device relative to the backpack”, as recited in independent claim 14”.

Examiner respecxtfully disagrees with Applicant’s assertion.
Foxlin teaches in [0048], [0097], [0125] teach mounting an additional orientation tracker on the user’s torso, wherein the movement of the tracking device would track the position and orientation of the torso. Knowing that a backpack is placed on user’s back (hence user’s torso), it is therefore obvious that the claim limitation is taught by Foxlin. 
Foxlin  also teaches: 

 	“This is intuitive but has the drawback that an additional orientation sensor must be mounted on the user's torso” (see [0097]) (e.g. a circumstance which sensor is mounted on user’s torso, thus user’s backpack (e.g. accessory) ).
In [0100] Foxlin teaches “Using a GPS receiver in the user's wearable computer” and 10 Fig.1 is a wearable computer, [0125] teaches The computer and batteries are contained in backpack 502. Therefore, the teaching of a sensor in a backpack (e.g. accessory). 
Note that 500 which contains the sensors 510 is an accessory. And the fact that 502 is cabled to 510, could be seen as one accessory with different components. Thus the sensors comprised in that one accessory. 
In [0049] Foxlin teaches an example of accessory called “wearable computer system” (e.g. contains backpack 502, sensors 510, etc…). 
In [0058] Foxlin teaches an example of accessory called “a fully integrated wearable VR system”. In a fully using this tracker there are only three parts (a wearable computer 10, a headset 15 with an integrated tracking system, and a hand-mounted beacon 14) and one cable connection 18. 
Also please note that in [0084] Woods teaches “In one or more embodiments, one or more sensors 604, 608 may also be placed on the belt pack 620 or any other part of the user's body”. Therefore, it can be placed in the backpack that is placed on the back of the user.


Examiner respectfully disagrees with Applicant’s assertion.

In [0047] Foxlin teaches the invention features mounting a first inertial sensor on a user's head, mounting a second inertial sensor elsewhere on the user's body or in an object held by the user) wherein it is obvious to one ordinary skill in the art that “elsewhere on the user’s body” could be at the user’s back inside a backpack. Therefore, incorporating the second inertial sensor in a user’s backpack. 

Note: Examiner would like to present to Applicant another reference (not used in current Office Action): Foxlin 8,972,182 that teaches incorporating a sensor (GPS receiver) in a backpack (see col 7 Line 52 to col 8 L2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628